In two related proceedings, inter alia, pursuant to Family Court Act article 6 for child custody, the mother appeals from so much of an order of the Family Court, Kings County (Freeman, J.), dated December 2, 2002, as, after a hearing, transferred custody of the parties’ child to the father.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The conclusion of the Family Court that a transfer of custody of the parties’ child to the father was in the best interests of the child has a sound and substantial basis in the record (see Eschbach v Eschbach, 56 NY2d 167, 174 [1982]). The Family Court carefully considered numerous factors, including the relative fitness of the parents, the original placement of the child and the length of that placement, abduction, or defiance of legal process, and the quality of the home environment. The Family *529Court also took into account the existence of siblings, the parents’ financial status, parental guidance, and the parents’ ability to provide for the child’s emotional and intellectual functioning (see Eschbach v Eschbach, supra at 172-173; Matter of Garvin v Garvin, 176 AD2d 318, 319 [1991]). In addition, the Family Court considered the recommendations of the court-appointed forensic psychologist and the child’s Law Guardian, both of whom recommended that custody be awarded to the father (see Young v Young, 212 AD2d 114,118-119 [1995]). While the child was in her custody, the mother was openly hostile toward the father, deliberately frustrated and interfered with the father’s visitation rights, filed petty or baseless violation petitions, made false allegations of child neglect, and instigated a physical altercation with the father’s wife in front of the child. Such conduct is inconsistent with the best interests of the child (see Matter of Fallon v Fallon, 4 AD3d 426 [2004]; David K. v Iris K., 276 AD2d 421, 422 [2000]; Miller-Presutti v Presutti, 257 AD2d 562, 563 [1999]; Young v Young, supra at 122-123). The father is the parent who is more likely to assure meaningful contact between the child and the noncustodial parent (see Matter of Dobbins v Vartabedian, 304 AD2d 665, 666 [2003]). Under these circumstances, we decline to disturb the Family Court’s custody award, which has a sound and substantial basis in the record. Smith, J.P., Krausman, Crane and Mastro, JJ., concur.